IN THE COURT OF APPEALS OF TENNESSEE
                                  AT NASHVILLE
                          Submitted on Briefs May 19, 2003

JAMES DARRELL SMITH v. PATRICIA A. CALDWELL and GREGORY
             A. CALDWELL, and ERIC PARKER

                Direct Appeal from the Circuit Court for Montgomery County
                     No. 50000510    Hon. Ross H. Hicks, Circuit Judge



                     No. M2002-02509-COA-R3-CV - Filed July 14, 2003



In this action to enforce foreign judgment, defendant attempted to appeal the actions of the Trial
Court. We dismiss the appeal.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS , J., delivered the opinion of the court, in which CHARLES D. SUSANO,
JR., J., and D. MICHAEL SWINEY, J., joined.


Eric Parker, Clarksville, Tennessee, pro se.

Albert P. Marks and Roger A. Maness, Clarksville, Tennessee, for Appellee.



                                               OPINION


              This appeal filed by defendant Eric Parker requests the Court to review his case pursuant
to Tenn. Code Ann. § 27-7-101, Writ of Error Coram Nobis.

                 No transcript or Statement of Evidence has been filed, and the record before us shows
that a default judgment against the defendant was entered in Alabama and domesticated Montgomery
County, Tennessee. Defendant Parker, acting pro se and on behalf of the Caldwells, requested relief in
Montgomery County, Tennessee, to have the Alabama default set aside. That Motion was dismissed,
but the Montgomery County Court held in abeyance a Motion to Stay Execution in Tennessee on the
Judgment pending the outcome of the attempts to set aside the Alabama defaults. The Alabama Court
denied defendants’ motions to set aside the default, and then the Trial Court denied the Motion to Stay
Execution on July 31, 2002.

                Defendant Parker filed a “Motion to Satisfy Judgment” on his own and the Caldwells’
behalf on August 16, 2002, which sought an adjudication that the judgment had been satisfied and
plaintiff was entitled to no further relief. That motion was denied on October 2, 2002, and a Notice of
Appeal was filed on October 8, 2002.

                Parker is not a licensed attorney and his actions on behalf of the Caldwells constitutes
the unauthorized practice of law pursuant to Tenn. Code Ann. § 23-3-101 and 103. This Court considers
briefs of pro se parties only, not on behalf of other unrepresented parties. B & G Const., Inc. v. Polk,
37 S.W.3d 462, 464 (Tenn. Ct. App. 2000). Accordingly, the Caldwells are not properly before this
Court as appellants.

                 Parker’s brief does not comply with the requirements for appellate briefs. There is no
statement of facts, citation to the record or the citation of relevant legal authority. See Tenn. R. App. P.
27(a), Court of Appeals Rule 6. Pro se litigants are entitled to fair and equal treatment before the court,
but they are not excused from and must comply with the same applicable procedural and substantive law
as are represented parties. Irvin v. City of Clarksville, 797 S.W.2d 649, 652 (Tenn. Ct. App. 1988).

                 Parker has presented no justiciable issue to this Court. Relief under a Writ of Coram
Nobis is not available in the appellate courts. This appeal is from a final judgment of the Circuit Court
of Montgomery County, Tennessee. The writ confers jurisdiction upon County, Chancery and Circuit
Courts to review and reverse their own judgments upon sufficient grounds. Lamb v. Sneed, 63 Tenn.
349 (1874). The writ may not be used as substitute for an appeal or a writ of error to take such judgment
to a higher court for review. Harm v. Bryant, 385 S.W.2d 95, 96 (Tenn. 1964). Moreover, the errors
justiciable by the writ are specified in Tenn. Code Ann. § 27-7-102 but are not mentioned in the record.

                For the foregoing reasons we dismiss this appeal and the cost is assessed to Eric Parker.




                                                          _________________________
                                                          HERSCHEL PICKENS FRANKS , J.




                                                    -2-